DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 10, 11-13, and 17-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Hwang et al. (US Patent 6,549,556 B1) (05/18/20 IDS).
Regarding claim 1, Hwang discloses an optoelectronic device (100, FIG. 1, col. 4 lines 58-62), comprising: 
a carrier substrate (106, FIG. 1, col. 4 lines 64-65); 
a lower distributed Bragg-reflector (DBR) stack (104, FIG. 1, col. 4 lines 58-62) disposed on an area of the substrate and comprising alternating first dielectric and semiconductor layers (“bottom DBR 104 comprises 3 mirror pairs of QWOT aluminum oxide and silicon layers (e.g., Al2O3 /α-Si or, in general, AlxOy /αSi)”, col. 8 lines 12-17); a set of epitaxial layers (116/115/111, FIG. 1, col. 9 lines 24-43) disposed over the lower DBR, wherein the set of epitaxial layers comprises one or more III-V semiconductor materials (105 comprises InxGa1-xAsyP1-y, col. 9 lines 39-41) and defines: 

a confinement layer (“the laser active (gain) region 115, which may comprise confinement structures,” col. 9 lines 38-43); 
an upper DBR stack (102, FIG. 1, col. 4 lines 58-62) disposed over the set of epitaxial layers and comprising alternating second dielectric and semiconductor layers (“The top DBR 102 may be constructed of, e.g., 2 dielectric material (α-Si/SiO2) mirror pairs,” col. 7 lines 43-45); and 
electrodes (113/114, FIG. 1, col. 5 lines 44-49) coupled to apply an excitation current to the quantum well structure.
Regarding claim 2, Hwang discloses the carrier substrate comprises a silicon (Si) wafer (“submount 106 comprises an n-type silicon wafer,” col. 10 lines 44-45).
Regarding claim 5, Hwang discloses the alternating first dielectric and semiconductor layers comprise alternating layers of aluminum nitride (AlN) and a-Si (AlN may replace Al2O3 as the dielectric material for 104, col. 8 lines 55-60).
Regarding claim 6, Hwang discloses the III-V semiconductor materials are selected from a group of materials consisting of indium phosphide (InP), indium-gallium-arsenide (InGaAs), indium-gallium-arsenide-phosphide (InGaAsP) (105 comprises InxGa1-xAsyP1-y, col. 9 lines 39-41), aluminum-gallium-indium-arsenide (AlGaInAs) and aluminum-gallium-arsenide-antimonide (AlGaAsSb).
Regarding claim 10, Hwang discloses the second dielectric and semiconductor layers comprise alternating layers of SiO.sub.2 and amorphous silicon (“The top DBR 2) mirror pairs,” col. 7 lines 43-45).
Regarding claim 11, Hwang discloses at least one of the electrodes comprises a metal ring (114, FIG. 1, col. 5 lines 44-49) disposed in proximity to the quantum well structure.
Regarding claim 12, Hwang discloses one or more metal vias (113, FIG. 1, col. 5 lines 44-59) passing through at least one of the DBR stacks so as to connect the metal ring at an inner side of the at least one of the DBR stacks to an electrical contact on an outer side of the at least one of the DBR stacks.
Regarding claim 13, Hwang discloses a method for fabricating an optoelectronic device (FIGS. 2-6), the method comprising: 
depositing a set of epitaxial layers comprising III-V semiconductor materials on a III-V substrate so as to form a quantum well structure (depositing 111/115/116 layers on a growth substrate 202 where 115 comprises quantum wells, FIG. 2a, col. 6 lines 28-37 and col. 9 lines 24-43); 
forming a confinement layer (“the laser active (gain) region 115, which may comprise confinement structures,” col. 9 lines 38-43) over the quantum well structure; 
depositing alternating first dielectric and semiconductor layers so as to form a lower distributed Bragg-reflector (DBR) stack (depositing a first dielectric DBR 104 on the set of epitaxial layers 111/115/116, FIG. 3a, col. 9 lines 63-65); 
bonding the III-V substrate to a carrier substrate so that the lower DBR stack is positioned between the quantum well structure and the carrier substrate (bonding the growth substrate 202 to the carrier substrate 106 as shown in FIG. 4a, col. 11 lines 10-
after removing the III-V substrate, depositing alternating second dielectric and semiconductor layers over the set of epitaxial layers so as to form an upper DBR stack (depositing a second dielectric DBR 102 over the set of epitaxial layers 111/115/116, FIG. 6a, col. 11 lines 40-42); and 
coupling electrodes to apply an excitation current to the quantum well structure (coupling 113 to supply electrical current to the quantum wells, FIG. 6c, col. 11 lines 46-48).
Regarding claim 17, Hwang discloses depositing the alternating first dielectric and semiconductor layers comprises forming the lower DBR stack on the III-V substrate over the set of epitaxial layers and the confinement layer (FIG. 3a), and wherein bonding the III-V substrate comprises bonding lower DBR stack on the III-V substrate to the carrier substrate (FIG. 4a).
Regarding claim 18, Hwang discloses coupling the electrodes comprises depositing a metal ring over at least one side of the quantum well structure, before forming the upper DBR stack (a metal ring 114 is formed in FIG. 4c).
Regarding claim 19, Hwang discloses coupling the electrodes comprises forming one or more metal vias (113, FIG. 1, col. 5 lines 44-59) passing through at least one of the DBR stacks so as to connect the metal ring at an inner side of the at least one of the DBR stacks to an electrical contact on an outer side of the at least one of the DBR stacks.
Regarding claim 20, Hwang discloses the III-V semiconductor materials deposited in the set of epitaxial layers are selected from a group of materials consisting of indium phosphide (InP), indium-gallium-arsenide (InGaAs), indium-gallium-arsenide-phosphide (InGaAsP) (105 comprises InxGa1-xAsyP1-y, col. 9 lines 39-41), aluminum-gallium-indium-arsenide (AlGaInAs) and aluminum-gallium-arsenide-antimonide (AlGaAsSb).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. in view of Laflaquiere et al. (US PG Pub 2019/0363520 A1) (05/18/20 IDS).
Regarding claim 3, Hwang has disclosed the optoelectronic device outlined in the rejection to claim 1 above except complementary metal oxide semiconductor (CMOS) .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al.
Regarding claim 4, Hwang has disclosed the optoelectronic device outlined in the rejection to claim 1 above except the alternating first dielectric and semiconductor layers comprise alternating layers of silicon dioxide (SiO2) and amorphous silicon (α-Si). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace Al2O3 with SiO2 in the first dielectric DBR in order to obtain desired reflectivity for the first dielectric DBR, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 7, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. in view of Laflaquière et al. (US PG Pub 2018/0287345 A1) (05/18/20 IDS).
Regarding claims 7 and 14, Hwang has disclosed the optoelectronic device outlined in the rejection to claims 1 and 13 above except the confinement layer comprises: a central part comprising a III-V semiconductor material; and a peripheral part surrounding the central part and comprising a dielectric material. Laflaquière discloses the confinement layer (50, FIG. 6, [0071]) comprises: a central part comprising a III-V semiconductor material (102 comprises AlxGa1-xAs, FIG. 6, [0060]); and a peripheral part surrounding the central part and comprising a dielectric material (100 comprises Al2O3, FIG. 6, [0071]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the optoelectronic device of Hwang with the confinement layer comprising the central part and the peripheral part as taught by Laflaquière in order obtain desired current confinement.
Regarding claim 8, Hwang discloses the peripheral part comprises aluminum oxide (Al2O3) (100 comprises Al2O3, FIG. 6, [0071]).

Claim 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. in view of WONG et al. (US PG Pub 2018/0241177 A1).
Regarding claims 9 and 15, Hwang has disclosed the optoelectronic device outlined in the rejection to claims 1 and 13 above except the confinement layer comprises a buried tunnel junction. WONG discloses a confinement layer (49, FIG. 3, .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. in view of Coldren et al. (US PG Pub 2002/0150130 A1) (05/18/20 IDS).
Regarding claim 16, Hwang has disclosed the optoelectronic device outlined in the rejection to claim 13 above except depositing the alternating first dielectric and semiconductor layers comprises forming the lower DBR stack on the carrier substrate, and wherein bonding the III-V substrate comprises bonding the set of epitaxial layers to the lower DBR stack on the carrier substrate. Coldren discloses depositing the alternating first dielectric and semiconductor layers comprises forming the lower DBR stack on the carrier substrate (depositing a back mirror 140 on a carrier substrate 90, FIG. 4), and wherein bonding the III-V substrate comprises bonding the set of epitaxial layers to the lower DBR stack on the carrier substrate (bonding a III-V substrate together with a set of epitaxial layers to the back mirror 140, FIG. 7). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hwang with forming the lower dielectric DBR on the carrier substrate and bonding the set of epitaxial layers to the lower dielectric 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828